JAMES E. JOHNSON
Corporation Counsel
                                           THE CITY OF NEW YORK                          MICHAEL PANTALONY
                                                                                                Tel: (212) 356-8761
                                          LAW DEPARTMENT                                     mpantalo@law.nyc.gov
                                              100 CHURCH STREET
                                              NEW YORK, NY 10007



                                                                   March 30, 2020


        VIA ECF
        Hon. Jesse M. Furman, U.S.D.J.
        United States District Court
        Southern District of New York
        40 Center Street, Rm. 2202
        New York, NY 10007

                      Re:    V.B. et al. v. N.Y.C. Dep’t of Educ., 19-cv-11226 (JMF) (GWG)

        Dear Judge Furman:

               I am a Special Assistant Corporation Counsel in the office of Corporation Counsel James
        E. Johnson, attorney for Defendants in the above-referenced action. I write to respectfully
        request: 1) a 60-day extension of Defendants’ time to respond to the Complaint, from April 3,
        2020 to June 2, 2020; and 2) a 60-day adjournment of the conference currently scheduled for
        April 22, 2020 at 3:15 p.m. (ECF No. 20) to the week of June 22, 2020 or to a date convenient
        for the Court. Plaintiff consents to these requests. This is Defendants’ third request for an
        extension of time to respond to the Complaint and first request to adjourn the conference.

                On January 30, 2020, the Court granted Defendants’ second request to extend the time to
        respond to the Complaint, from February 3, 2020 to April 3, 2020. (ECF No. 22) As indicated in
        the parties’ joint letter dated January 10, 2020 (ECF No. 19), earlier this month Defendants
        produced information to Plaintiff on the services the New York City Department of Education
        (“DOE”) provided to the student from 2016 through January 2020. As a result, the parties have
        started settlement discussions.

                Given the current situation with COVID-19, including the closure of the DOE’s public
        schools now until at least the end of April, the DOE is currently devoting virtually all of its
        energies to developing remote learning classes and modules so that they are in place for our
        school children and otherwise addressing how to support our school children during this
        time. Additionally, as of Monday, March 16, 2020, the undersigned counsel for Defendants has
        limited, if any access to the offices at 100 Church Street due to the COVID-19 epidemic and
        potential exposure to colleagues who have tested positive for the virus. The need to work
        remotely is compounding administrative delays. The additional 60 days should—barring further
extraordinary circumstances disrupting and halting court activities and DOE services—provide
the parties with additional time to attempt to resolve this matter.

        Therefore, Defendants respectfully request: 1) a 60-day extension of Defendants’ time to
respond to the Complaint to June 2, 2020; and 2) a 60-day adjournment of the conference
currently scheduled for April 22, 2020 at 3:15 p.m. to a date convenient for the Court.

       Thank you for considering these requests.


                                                   Respectfully submitted,

                                                          s/
                                                   Michael Pantalony
                                                   Special Assistant Corporation Counsel
cc:    Erin O’Connor (via ECF)
       Attorney for Plaintiff



Application GRANTED. The deadline to answer or otherwise respond to the Complaint is
EXTENDED to June 2, 2020. The initial pretrial conference, previously scheduled for April 22, 2020,
is ADJOURNED to July 1, 2020 at 3:00 p.m. The Clerk of Court is directed to terminate ECF No. 23.
SO ORDERED.



                     March 30, 2020




                                               2
